 
Exhibit 10.3
 
LOCK-UP AGREEMENT
 
THIS LOCK-UP AGREEMENT (“Agreement”) is made and entered into as of September
21, 2009, by and between Universal Holdings, Inc., a Nevada corporation, (the
“Company”), and Tryon Capital Ventures, LLC (the “Stockholder”) (The Company and
the Stockholder may sometimes be referred to herein singularly as a “party,” or
collectively as, the “parties”).
 
WHEREAS, on September 3, 2009, the Company and Barry Feiner, Esq.,
agent-in-fact, entered into a certain non-binding letter of intent (the “Letter
of Intent”) for the change of control of Universal Holdings pursuant to a
negotiated Definitive Agreement (as defined in the Letter of Intent);
 
WHEREAS, pursuant to that Letter of Intent, it is contemplated that the
Stockholder shall be issued 85,000 shares (the “Shares”) of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”), which shall equal two
percent (2%) of the issued and outstanding shares of the Common Stock at the
time the Definitive Agreement is executed); and
 
WHEREAS, it is a condition to the Definitive Agreement that the Stockholder
agrees to “lock-up” the Shares, pursuant to the terms and conditions of this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.           Agreement to Retain the Shares.
 
(a)          The Stockholder hereby agrees not to sell, assign, transfer,
pledge, hypothecate, or otherwise dispose of any of the Shares during the period
beginning on and including the date of the Definitive Agreement through and
including the date that is twelve (12) months after the final closing of the
Definitive Agreement (the “First Lock-Up Period”).  At the expiration of the
First Lock-Up Period the Stockholder shall be entitled to sell, assign,
transfer, pledge, hypothecate, or otherwise dispose of a number of Shares equal
to one-half (1/2) of the Shares subject to this Lock-Up Agreement.  The
remaining one-half (1/2) of the Shares shall be restricted from transfer for a
period of eighteen (18) months following the final closing of the Definitive
Agreement (the “Second Lock-Up Period”).


 
1

--------------------------------------------------------------------------------

 
 
In the event that at any time following the expiration of the First Lock-Up
Period, the Company’s Common Stock is trading at a price whereby one-half (1/2)
of the Shares have an aggregate value in excess of $100,000, then at the option
of the Company, the Company can require the Stockholder to tender one-half (1/2)
of the Shares for a total price of $100,000.  In the event that at the
expiration of the First Lock-Up Period, the Company’s Common Stock is trading at
a price whereby one-half (1/2) of the Shares have an aggregate value less than
$25,000, then at the option of the Stockholder, the Stockholder can require the
Company pay to the Stockholder a total price of $25,000 in exchange for the
tender of one-half (1/2) of the Shares back to the Company.  Such
 
In the event that at any time following the expiration of the Second Lock-Up
Period, the Company’s Common Stock is trading at a price whereby one-half (1/2)
of the Shares have an aggregate value in excess of $100,000, then at the option
of the Company, the Company can require the Stockholder to tender one-half (1/2)
of the Shares for a total price of $100,000.  In the event that at the
expiration of the Second Lock-Up Period, the Company’s Common Stock is trading
at a price whereby one-half (1/2) of the Shares have an aggregate value less
than $25,000, then at the option of the Stockholder, the Stockholder can require
the Company pay to the Stockholder a total price of $25,000 in exchange for the
tender of one-half (1/2) of the Shares back to the Company.
 
(b)          The foregoing restrictions are expressly agreed to and preclude the
Stockholder from engaging in any hedging or other transactions which may lead to
or result in a sale of any of the Shares during the Lock-Up Period, even if such
Shares would be sold by someone other than a Stockholder.  Such prohibited
hedging or other transactions would include, without limitation, any short sale
(whether or not against the box), any pledge or any purchase, sale or grant of
any right (including without limitation any put or call option) with respect to
any of the Shares.
 
(c)          The Stockholder agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent for the Common Stock against
transfers of the Shares, if any, by the Stockholder in contravention of the
restrictions set forth herein and the placement of a legend on the certificates
representing the Shares referring to the transfer restrictions set forth in this
Agreement.  The Stockholder understands that his agreement is irrevocable and
shall be binding upon its heirs, legal representatives, successors and assigns.
 
(d)          Notwithstanding the foregoing, any Stockholder (for the purposes of
this Section 1(d), the “Transferring Holder”) may, as applicable, transfer any
or all of the Transferring Holder’s Shares, either during the Transferring
Holder’s lifetime, or on the Transferring Holder’s death, by will or intestacy
to the Transferring Holder’s “immediate family,” as defined in Rule 16a-1 of the
General Rules and Regulations of the Securities Exchange Act of 1934 or to a
trust or other entity, the beneficiaries of which are exclusively such
Transferring Holder and/or a member or members of the Transferring Holder’s
“immediate family”; provided, however, that in any such case it shall be a
condition to the transfer that the transferee execute an agreement stating that
the transferee is receiving and holding such Shares subject to the provisions of
this Agreement, and there shall be no further transfer of such Shares except in
accordance with this Agreement.
 
(e)          This Agreement shall terminate eighteen (18) months after the final
closing of the Definitive Agreement.
 
2.           Representations, Warranties and Covenants of the Parties. Each
party represents, warrants and covenants to the other party that this Agreement
(a) has been authorized by all necessary corporate action on the part of the
party and has been duly executed by a duly authorized officer of the party, and
(b) constitutes the legal, valid and binding obligation of the party.  Neither
the execution of this Agreement by the party nor the consummation of the
transactions contemplated hereby will result in a breach or violation of the
terms of any agreement by which the party is bound, or of any decree, judgment,
order, law or regulation now in effect of any court or other governmental body
applicable to the party.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Additional Documents.  The Stockholder and the Company each hereby
covenants and agrees to execute and deliver any additional documents necessary
or desirable, in the reasonable opinion of the Company’s legal counsel to carry
out the intent of this Agreement.
 
4.           Miscellaneous.
 
(a)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
(b)           Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any of
the parties without the prior written consent of the other.
 
(c)           Amendments and Modifications.  This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
 
(d)           Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that the Company will be irreparably harmed and that there will be
no adequate remedy at law for a violation of any of the covenants or agreements
of the Stockholder set forth herein. Therefore, it is agreed that, in addition
to any other remedies which may be available to the Company upon such violation,
the Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to it at
law or in equity.
 
(e)           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and sufficient if delivered in
person, by commercial overnight courier service, by confirmed telecopy, or sent
by mail (registered or certified mail, postage prepaid, return receipt
requested) to the respective parties as follows:
 
if to the Company, to:


Universal Holdings, Inc.
c/o Anslow & Jaclin, LLP
Attn: Eric Stein
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
 
if to the Stockholder:


to the addresses set forth below their name on Schedule A, attached hereto,


 
3

--------------------------------------------------------------------------------

 
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.
 
(f)          Governing Law; Venue. This Agreement shall be governed and
construed in accordance with the laws of the State of New York applicable to
agreements executed and to be performed wholly within such State, without regard
to any principles of conflicts of law.  Each of the parties hereby irrevocably
consents and agrees that any legal or equitable action or proceeding arising
under or in connection with this Agreement shall be brought in the federal or
state courts located in the County and State of New York, by execution and
delivery of this Agreement, irrevocably submits to and accepts the jurisdiction
of said courts, (iii) waives any defense that such court is not a convenient
forum, and (iv) consent to any service of process made either (x) in the manner
set forth in Section 4(e) of this Agreement, or (y) any other method of service
permitted by law..
 
(g)          Entire Agreement.  This Agreement contains the entire understanding
of the parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.
 
(h)          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.
 
(i)           Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.
 
(j)           Third-Party Beneficiaries.  The Investors shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.




[REMAINDER OF PAGE LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO TRYON LOCK-UP AGREEMENT]


 
IN WITNESS WHEREOF, the parties herein have executed this Agreement as of the
date first set forth above.




COMPANY:


UNIVERSAL HOLDINGS, INC.


By: /s/  Lanny M. Roof            
       Name:  Lanny M. Roof
       Title:    Chief Executive Officer




STOCKHOLDER:


TRYON CAPITAL VENTURES, LLC
 
/s/  Peter Reichard               
Name:         Peter Reichard
Title:          Managing Direvctor
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Schedule A


The Stockholder




Name and Address
 
 
 
 
 
Total Shares
   
 
 
Shares Subject
to Lock-Up
 
Tryon Capital Ventures, LLC
100 Europa Drive, Suite 455
Chapel Hill, North Carolina 27517
    85,000       85,000                    
TOTAL:
    85,000       85,000  

 
 
 
 
 
6

--------------------------------------------------------------------------------